Title: Thomas Jefferson to James Madison, 25 May 1810
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
             
                     Monticello 
                     May 25. 10.
          
          I inclose you 
                  a letter the extract of a letter from Govr Tyler which will explain itself, and I do it on the same principle on which I have sometimes done the same thing before, that whenever you are called on to select, you may have under
			 consideration all those who may properly be thought of & the grounds of their pretensions. from what I can
			 learn Griffin cannot stand it long, and really the state has suffered long enough by having such a cypher in so important an office, and infinitely the more from the want of any counterpoise to the rancorous hatred which Marshall bears to the government of his country, & to 
                  from the cunning & sophistry within which he is able to enshroud himself. it will be difficult to
			 find a character of firmness enough to preserve his independance on the same bench with Marshall.
			 Tyler, I am certain, would do it. he is an able & well read lawyer about 59. years of age: he was popular as a judge, & is remarkeably so as a governor, for his incorruptible integrity, which no circumstances have ever been able to turn from it’s course. indeed I think there is
			 scarcely a person in the state so solidly popular, or who would be so much approved for that place. a milk & water character in that office would be seen as a calamity. Tyler having been the former state judge of that court too, and removed to make way for so wretched a fool as Griffin has a kind of right of reclamation, with the advantage of repeated elections by the legislature, as Admiralty judge, circuit judge & Governor. but of all these things you will judge
			 fairly between him & his competitors.
			 
		  
			 You
			 have seen in the papers that Livingston has served a writ on me, stating damages at 100,000.D. the ground is not yet explained, but it is understood to be the batture. I have
			 engaged  Wirt, Hay, & Wickham as counsel. I shall soon look into my papers to make a state of the case to enable them to plead: and as much of our proceedings was never committed to writing, and my memory cannot be
			 trusted, it is probable I shall have to appeal to that of my associates in the proceedings. I believe that what I did was in harmony with the opinions of all the members of the administration,
			 verbally tho expressed altho’ not in writing. 
		  I
			 have been delighted to see the effect of Monroe’s late visit to Washington on his mind. there appears to be the most perfect reconciliaty 
                  reconciliation & cordiality established towards yourself. I think him now inclined to rejoin us with zeal. the only embarrasment will be from his late friends. but I think he has firmness of mind enough
			 to act independently as to them. the next session of our legislature will shew.
                  we are suffering under a most severe drought of now 3. weeks
			 continuance. late sown wheat is yellow. but the
			 oats
			 suffer especially.—
                  in speaking of Livingston’s suit, I omitted to observe that it is little doubted that his knolege of Marshall’s character has induced him to bring this action. his
			 twistifications in the case of Marbury, in that of Burr, & the late Yazoo case, shew how dexterously he can reconcile law to his personal biasses: and nobody seems to doubt that he  is ready prepared to decide that Livingston’s right to the batture is unquestionable, and that I am bound to pay for it out with my private fortune. ever affectionately your’s.
          
            Th:
            Jefferson
        